Exhibit 10(k)2



ALLETE
EXECUTIVE LONG-TERM INCENTIVE COMPENSATION PLAN
PERFORMANCE SHARE GRANT
[Effective 2016]
[Eligible Executive Employees]


Name




In accordance with the terms of ALLETE’s Executive Long-Term Incentive
Compensation Plan, as amended (the "Plan"), and as determined by and through the
Executive Compensation Committee of ALLETE’s Board of Directors, ALLETE hereby
grants to you (the "Participant") Performance Shares, as set forth below,
subject to the terms and conditions set forth in this Grant, including Annex A
and Annex B hereto and all documents incorporated herein by reference:


Number of Performance Shares Granted:
 
Date of Grant:
 
Performance Period:
 
Performance Goals:
See Annex B



This Grant is made in accordance with the Plan.


Further terms and conditions of the Grant are set forth in Annex A hereto and
Performance Goals are set forth in Annex B hereto, both of which are integral
parts of this Grant.


Any term, provision or condition applicable to the Performance Shares set forth
in the Plan and not set forth herein is hereby incorporated by reference. To the
extent any provision hereof is inconsistent with a Plan provision, the Plan
provision will govern.


YOU SHOULD CAREFULLY READ AND REVIEW THE TERMS AND CONDITIONS SET FORTH IN THIS
GRANT, INCLUDING ANNEX A HERETO, WHICH CONTAINS IMPORTANT INFORMATION, INCLUDING
MANDATORY CLAIMS AND ARBITRATION PROCEDURES.


You will be deemed to have accepted this Grant on the Date of Grant and all its
associated terms and conditions, including the mandatory claims and arbitration
procedures set forth in Annex A, unless you notify the Company of your
non-acceptance of the Grant by contacting the Director-Compensation and
Benefits, in writing within sixty (60) days of the Date of Grant.


IN WITNESS WHEREOF, ALLETE has caused this Grant to be executed by its Chairman,
President and Chief Executive Officer as of the date and year first above
written.




ALLETE


By:
 
 
Chairman, President & CEO



Attachments:    Annex A and Annex B


--------------------------------------------------------------------------------


ANNEX A
TO
ALLETE
EXECUTIVE LONG-TERM INCENTIVE COMPENSATION PLAN
PERFORMANCE SHARE GRANT
    
The Performance Share Grant to which this is annexed is subject to the following
additional terms and conditions:


1.    Dividend Equivalents. You will receive Dividend Equivalents with respect
to Performance Shares that are earned and payable. Dividend Equivalents are
calculated and credited to you after the Performance Period has ended. The
Dividend Equivalents will be in the form of additional Performance Shares, which
will be added to the number of Performance Shares earned, and will equal the
number of Shares (including fractional Shares) that could have been purchased on
applicable dividend payment dates, based on the closing ALLETE common stock
price as reported in the consolidated transaction reporting system on that date,
with cash dividends that would have been paid on underlying Performance Shares,
if such Performance Shares were Shares. Dividend Equivalents will only become
payable if and to the extent the underlying Performance Shares are earned and
become payable.


2.    Satisfaction of Goals. Performance Shares remain unearned unless and until
Performance Goals are achieved. After the Performance Period has ended, the
Executive Compensation Committee (the “Committee”) will determine the extent to
which the Performance Goals have been met. You will not earn any Performance
Shares if the threshold performance level has not been met. Subject to the
provisions of Section 4 below and to provisions in the Plan for change in
control, Performance Shares will be earned as follows: If the threshold level
has been met, you will have earned 50% of the Performance Shares (as increased
by the Dividend Equivalents). If the target level has been met, you will have
earned 100% of the Performance Shares (as increased by the Dividend
Equivalents). If the superior level has been met, you will have earned 200% of
the Performance Shares (as increased by the Dividend Equivalents). Straight line
interpolation will be used to determine earned awards based on achievement of
goals between the threshold, target and superior levels.


3.    Payment. Subject to the provisions of Section 4 below and to provisions in
the Plan for Change in Control, Performance Shares (as increased by the Dividend
Equivalents) shall be paid in full after the Committee has determined the extent
to which Performance Goals have been met and within two and one half months
after the end of the Performance Period. Payment shall be made, after
withholding Performance Shares in an amount equal in value to the minimum amount
of tax required to be withheld by law, by depositing ALLETE common stock into
your Invest Direct account. Performance Share awards shall not vest until paid.


4.    Payment Upon Death, Retirement or Disability; Forfeiture of Unvested
Performance Shares Upon Demotion, Unsatisfactory Job Performance, Default on
Certain Agreements or Other Separation from Service.

1

--------------------------------------------------------------------------------


4.1    If during a Performance Period you (i) Retire, (ii) die while employed by
a Related Company, or (iii) become Disabled, you (or your beneficiary or estate)
will receive a payment of any Performance Shares (as increased by the Dividend
Equivalents) after the end of the Performance Period in accordance with Section
3 above. The payment shall be prorated based upon the number of whole calendar
months within the Performance Period which had elapsed as of the date of death,
Retirement or Disability in relation to the number of calendar months in the
full Performance Period. A whole month is counted in the calculation if you were
in the position as of the 15th of the month.


4.2     If after the end of a Performance Period, but before any or all
Performance Shares have been paid, you Retire, die or become Disabled, you (or
your beneficiary or estate) will be entitled to full payout of all earned
Performance Shares (as increased by the Dividend Equivalents) in accordance with
Section 3 above.


4.3    If, prior to payment of all Performance Shares, you are demoted, you
default on any written agreement with a Related Company related to a restrictive
employment covenant (such as confidentiality, non-disclosure, non-competition,
non-solicitation, or the like) or ALLETE determines, in its sole discretion,
that your job performance is unsatisfactory, ALLETE reserves the right to cancel
or amend your grant relating to any unpaid Performance Shares, with the result
that some portion or all of your unpaid Performance Shares (and related Dividend
Equivalents) will be forfeited.


4.4    If you have a Separation from Service for any reason other than those
specified in subsection 4.1 above, all Performance Shares (and related Dividend
Equivalents), to the extent not yet paid, shall be forfeited on the date of such
Separation from Service, except as otherwise provided by the Committee.


5.    Compensation Recovery Policy. The Grant is subject to the terms of any
compensation recovery policy or policies established by ALLETE as may be amended
from time to time (“Compensation Recovery Policy”). ALLETE hereby incorporates
into the Grant the terms of the Compensation Recovery Policy.


6.    Section 409A Compliance. This Grant is intended to comply with Section
409A of the Code (“Section 409A”) or an exemption thereunder, and, accordingly,
to the maximum extent permitted, the Plan and the Grant shall be interpreted and
administered in compliance therewith. Notwithstanding any other provision of the
Grant, payments provided pursuant to the Grant may only be made upon an event
and in a manner that complies with Section 409A or an applicable exemption. Any
payments pursuant to the Grant that may be excluded from Section 409A as a
short-term deferral shall be excluded from Section 409A to the maximum extent
possible. To the extent that any provision of the Grant would cause a conflict
with the requirements of Section 409A or would cause the administration of the
Grant to fail to satisfy Section 409A, such provision shall be deemed null and
void to the extent permitted by applicable law. Nothing herein shall be
construed as a guarantee of any particular tax treatment. ALLETE makes no
representation that the Grant complies with Section 409A and in no event shall
ALLETE be liable for the payment of any taxes and penalties that you may incur
under Section 409A.


7.    Claims Procedure and Arbitration. The Grant is subject to the following
claims procedures:



2

--------------------------------------------------------------------------------


7.1    Mandatory Claims Procedures. If you or any person acting on your behalf
(the “Claimant”) has any claim or dispute related in any way to the Grant or to
the Plan, the Claimant must follow these claims procedures. All claims must be
brought no later than one year following the date on which the claim first arose
and any claim not submitted within such time limit will be waived.


7.2    Claim Submission. Any claim must be made in writing to the Claims
Administrator. The Claims Administrator, or its delegate, shall notify the
Claimant of the resolution of the claim within 90 days after receipt of the
claim; provided, however, if the Claims Administrator determines that an
extension is necessary, the 90-day period shall be extended to up to 180 days
upon notice to that effect to the Claimant.


7.3    Notice of Denial. If a claim is wholly or partially denied, the denial
notice shall contain (i) the reason or reasons for denial of the claim, and (ii)
references to the pertinent Plan provisions upon which the denial is based.
Unless the claim is submitted for arbitration as provided below and in the Plan,
the Claims Administrator’s decision or action shall be final, conclusive and
binding on all persons having any interest in the Plan.


7.4    Arbitration. If, after exhausting the procedures set forth above, a
Claimant wishes to pursue legal action, any action by the Claimant with respect
to a claim, must be resolved by arbitration in the manner described herein.


(a)
Time Limits. A Claimant seeking arbitration of any determination by the Claims
Administrator must, within six (6) months of the date of the Claims
Administrator’s final decision, file a demand for arbitration with the American
Arbitration Association submitting the claim to resolution by arbitration. A
Claimant waives any claim not filed timely in accordance with this Section.



(b)
Rules Applicable to Arbitration. The arbitration process shall be conducted in
accordance with the Commercial Law Rules of the American Arbitration
Association.



(c)
Venue. The arbitration shall be conducted in Minneapolis, Minnesota.



(d)
Binding Effect. The decision of the arbitrator with respect to the claim will be
final and binding upon the Company and the Claimant. BY PARTICIPATING IN THE
PLAN, AND ACCEPTING THE GRANT, YOU, ON BEHALF OF YOURSELF AND ANY PERSON WITH A
CLAIM RELATING TO YOUR GRANT, AGREE TO WAIVE ANY RIGHT TO SUE IN COURT OR TO
PURSUE ANY OTHER LEGAL RIGHT OR REMEDY THAT MIGHT OTHERWISE BE AVAILABLE IN
CONNECTION WITH THE RESOLUTION OF THE CLAIM.



(e)
Enforceability. Judgment upon any award entered by an arbitrator may be entered
in any court having jurisdiction over the parties.






3

--------------------------------------------------------------------------------


(f)
Waiver of Class, Collective, and Representative Actions.  Any claim shall be
heard without consolidation of such claims with any other person or entity.  To
the fullest extent permitted by law, whether in court or in arbitration, by
participating in the Plan, you waive any right to commence, be a party to in any
way, or be an actual or putative class member of any class, collective, or
representative action arising out of or relating to any claim, and you agree
that any claim may only be initiated or maintained and decided on an individual
basis. 



(g)
Standard of Review. Any decision of an arbitrator on a claim shall be limited to
determining whether the Claims Administrator’s decision or action was arbitrary
or capricious or was unlawful. The arbitrator shall adhere to and apply the
deferential standard of review set out in Conkright v. Frommert, 130 S. Ct. 1640
(2010), Metropolitan Life Insurance Co. v. Glenn, 554 U.S. 105 (2008), and
Firestone Tire and Rubber Company v. Bruch, 489 U.S. 101 (1989), and shall
accord due deference to the determinations, interpretations, and construction of
the Plan document by the Claims Administrator.



(h)
General Procedures.



i.
Arbitration Rules. The arbitration hearing will be conducted under the AAA
Commercial Arbitration Rules (as amended or revised from time to time by AAA)
(hereinafter the “AAA Rules”), before one AAA arbitrator who is from the Large,
Complex Case Panel and who has experience with matters involving executive
compensation and equity compensation plans. The AAA Rules and the terms and
procedures set forth here may conflict on certain issues. To the extent that the
procedures set forth here conflict with the AAA Rules, the procedures set forth
here shall control and be applied by the arbitrator. Notwithstanding the amount
of the claim, the Procedures for Large, Complex Commercial Disputes shall not
apply.



ii.
Substantive Law. The arbitrator shall apply the substantive law (and the laws of
remedies, if applicable), of Minnesota or federal law, or both, depending upon
the claim. Except to the extent required by applicable law, the Claimant shall
keep any arbitration decision or award strictly confidential and not disclose to
anyone other than his or her spouse, attorney, or tax advisor.



iii.
Authority. The arbitrator shall have jurisdiction to hear and rule on prehearing
disputes and is authorized to hold prehearing conferences by telephone or in
person as the arbitrator deems necessary. The arbitrator will have the authority
to hear a motion to dismiss and/or a motion for summary judgment by any party
and in doing so shall apply the standards governing such motions under the
Federal Rules of Civil Procedure.



iv.
Pre-Hearing Procedures. Each party may take the deposition of not more than one
individual and the expert witness, if any, designated by another party. Each
party will have the right to subpoena witnesses in accordance with the Federal
Arbitration Act, Title 9 of the United States Code. Additional discovery may be
had only if the arbitrator so orders, upon a showing of substantial need.


4

--------------------------------------------------------------------------------


v.
Fees and Costs. Administrative arbitration fees and arbitrator compensation
shall be borne equally by the parties, and each party shall be responsible for
its own attorney’s fees, if any; provided, however, that the Committee will
authorize payment by the Company of all administrative arbitration fees,
arbitrator compensation and attorney’s fees if the Committee concludes that a
Claimant has substantially prevailed on his or her claims. Unless prohibited by
statute, the arbitrator shall assess attorney’s fees against a party upon a
showing that such party’s claim, defense or position is frivolous, or
unreasonable, or factually groundless. If either party pursues a claim by any
means other than those set forth in this Article, the responding party shall be
entitled to dismissal of such action, and the recovery of all costs and
attorney’s fees and losses related to such action, unless prohibited by statute.



(i)
Interstate Commerce and the Federal Arbitration Act. The Company is involved in
transactions involving interstate commerce, and the employee’s employment with
the Company involves such commerce. Therefore, the Federal Arbitration Act,
Title 9 of the United States Code, will govern the interpretation, enforcement,
and all judicial proceedings regarding the arbitration procedures in this
Section.



8.    Ratification of Actions. By receiving the Grant or other benefit under the
Plan, you and each person claiming under or through you shall be conclusively
deemed to have indicated your acceptance and ratification of, and consent to,
any action taken under the Plan or the Grant by ALLETE, the Board or the
Committee.


9.    No Impact on Other Benefits. The Grant or payment on account thereof shall
not be taken into account in determining any benefits under any severance,
retirement, welfare, insurance or other benefit plan of ALLETE or any affiliate
except to the extent otherwise expressly provided in writing in such other plan
or an agreement thereunder.


10.    Notices. Any notice hereunder to ALLETE shall be addressed to ALLETE, 30
West Superior Street, Duluth, Minnesota 55802, Attention: Director -
-Compensation and Benefits, Human Resources, and any notice hereunder to you
shall be directed to your address as indicated by ALLETE’s records, subject to
the right of either party to designate at any time hereafter in writing some
other address.


11.    Governing Law and Severability. To the extent not preempted by the
Federal law, the Grant will be governed by and construed in accordance with the
laws of the State of Minnesota, without regard to its conflicts of law
provisions. In the event any provision of the Grant shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Grant, and the Grant shall be construed and enforced as
if the illegal or invalid provision had not been included.


12.    Definitions. Capitalized terms not otherwise defined herein shall have
the meanings given them in the Plan. The following definitions apply to the
Grant and this Annex A:


12.1    “Claims Administrator” means ALLETE’s Chief Executive Officer, unless
the claimant is (or is acting on behalf of) an ALLETE executive officer (within
the meaning of Exchange Act Rule 3b-7), in which case the Claims Administrator
is the Executive Compensation Committee of the Board of Directors.

5

--------------------------------------------------------------------------------


12.2    “Code” means the Internal Revenue Code of 1986, as it may be amended
from time to time.
12.3    “Disability” or “Disabled” means a physical or mental condition in which
the Participant is:
(a)
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months;



(b)
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, receiving income replacement
benefits for a period of not less than three (3) months under the Employer’s
accident and health plan;



(c)
determined to be totally disabled by the Social Security Administration; or



(d)
disabled pursuant to an Employer-sponsored disability insurance arrangement
provided that the definition of disability applied under such disability
insurance program complies with the foregoing definition of Disability.



12.4    “Related Company” means ALLETE, Inc. and all persons with whom the
ALLETE, Inc. would be considered a single employer under Code section 414(b)
(employees of controlled group of corporations), and all persons with whom such
person would be considered a single employer under Code section 414(c)
(employees of partnerships, proprietorships, etc., under common control);
provided that in applying Code sections 1563(a)(1), (2), and (3) for purposes of
determining a controlled group of corporations under Code section 414(b), the
language “at least 50 percent” is used instead of “at least 80 percent” each
place it appears in Code sections 1563(a)(1), (2), and (3), and in applying
Treasury Regulations section 1.414(c)-2 for purposes of determining trades or
businesses (whether or not incorporated) that are under common control for
purposes of Code section 414(c), “at least 50 percent” is used instead of “at
least 80 percent” each place it appears in Treasury Regulations section
1.414(c)-2.


12.5    “Retirement” or “Retires” means Separation from Service, for reasons
other than death or Disability, on or after attaining normal retirement age or
early retirement age as defined in the most applicable qualified retirement plan
sponsored by the Related Company that employed the Participant immediately
preceding the Separation from Service, without regard to whether the Participant
is a participant in such plan, or if the employer Related Company does not
sponsor such retirement plan, on or after attaining Normal Retirement Age or
Early Retirement Age as defined in the ALLETE and Affiliated Companies
Retirement Plan A, without regard to whether the Participant is a participant
under the ALLETE and Affiliated Companies Retirement Plan A.

6

--------------------------------------------------------------------------------


12.6    “Separation from Service” means that the Participant terminates
employment within the meaning of Treasury Regulations section 1.409A-1(h) and
other applicable guidance with all Related Companies. Whether a termination of
employment has occurred is determined under the facts and circumstances, and a
termination of employment shall occur if all Related Companies and the
Participant reasonably anticipate that no further services shall be performed
after a certain date or that the level of bona fide services the Participant
shall perform after such date (as an employee or an independent contractor)
shall permanently decrease to no more than 20 percent of the average level of
bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding 36-month period (or the full period
of services to the Related Companies if the Participant has been providing
services to the Related Companies less than 36 months). A Participant shall not
be considered to separate from service during a bona fide leave of absence for
less than six (6) months or longer if the Participant retains a right to
reemployment with any Related Company by contract or statute. With respect to
disability leave, a Participant shall not be considered to separate from service
for 29 months unless the Participant otherwise terminates employment or is
terminated by all Related Companies.

7

--------------------------------------------------------------------------------


ANNEX B
TO
ALLETE
Executive Long Term Incentive Compensation Plan
Performance Share Grant
Effective 2016
[Eligible Executive Employees]


Financial Measure:
Total Shareholder Return (TSR) computed over the three-year performance period
January 1, 2016 to December 31, 2018.


Performance Share Award:
If ALLETE’s TSR ranking is at the 85th percentile or higher among the peer group
(superior performance), 200% of the Performance Share Grant will be earned. If
ALLETE’s TSR performance ranks at the 50th percentile among the peer group
(target performance), 100% of the Performance Share Grant will be earned. If
ALLETE’s TSR performance ranks at the 30th percentile (threshold performance),
50% of the Performance Share Grant will be earned. If TSR performance is below
threshold, no Performance Shares will be earned. Straight-line interpolation
will be used to determine earned awards based on the TSR ranking between
threshold, target and superior.
Peer Group:
The integrated utility companies comprising Edison Electric Institute (EEI)
Stock Index as of December 31, 2018 that have been in the EEI Stock Index for at
least three years as of December 31, 2018 will constitute the peer group used to
determine actual payout results. The table below lists the EEI Stock Index as of
December 31, 2015:
Alliant Energy Corp.
Entergy Corp.
PG&E Corp.
Ameren Corp.
Eversource Energy
Pinnacle West Capital Corp.
American Electric Power Co.
Exelon Corp.
PNM Resources Inc.
Avista Corp.
FirstEnergy Corp.
Portland General Electric Co.
Black Hills Corp.
Great Plains Energy Inc.
PPL Corp.
CenterPoint Energy Inc.
Hawaiian Electric Industries Inc.
Public Service Enterprise Group
Cleco Corp.
IDACORP Inc.
SCANA Corp.
CMS Energy Corp.
MDU Resources Group Inc.
Sempra Energy
Consolidated Edison Inc.
MGE Energy Inc.
Southern Co.
Dominion Resources Inc.
NextEra Energy, Inc
TECO Energy Inc
DTE Energy Co.
NiSource Inc.
Unitil Corp.
Duke Energy Corp.
NorthWestern Corp.
Vectren Corp
Edison International
OGE Energy Corp.
WEC Energy Group Inc
El Paso Electric Co.
Otter Tail Corp.
Westar Energy Inc.
Empire District Electric Co.
Pepco Holdings Inc.
Xcel Energy Inc.



Any Company that is no longer included in the EEI Stock Index as of December 31,
2018 due to corporate restructuring during the performance period (e.g.,
mergers, acquisitions, divestitures, spin-offs, etc.) will be excluded from the
results calculation entirely. If a corporate restructuring during the
performance period results in a company remaining in the EEI Stock Index
following the transaction (and thus not being excluded from the results
calculation entirely), from the point of the transaction forward, the results
calculation will track only the entity that remains in the EEI Stock Index and
ignore other entities, regardless of whether such other entities are publicly
traded.
